



Exhibit 10.1




        
SECOND AMENDMENT TO LEASE AGREEMENT
This SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is entered
into and executed on August 14, 2017 (the “Effective Date”) by and between
VERACYTE, INC., a Delaware corporation (“Tenant”), and BRI 1868 RIATA, LLC, a
Delaware limited liability company (“Landlord”).
RECITALS
A.    Landlord, as successor-in-interest to Riata Holdings, L.P., a Delaware
limited partnership, and Tenant are parties to that certain Lease Agreement
dated November 28, 2012 (the “Original Lease”, as amended by that certain First
Amendment to Lease Agreement dated January 7, 2014, collectively the “Lease”).
The Lease covers the Premises, which is deemed to contain 10,364 rentable square
feet (“RSF”) known as Suite 5.100 and Suite 5.110, located on the first (1st)
floor of the building known as Building 5 located at 12357-A Riata Trace
Parkway, Austin, Texas 78727 (as defined and more particularly described in the
Lease, the “Building”), of the complex of office buildings commonly known as the
Riata Corporate Park and Riata Crossing (defined in the Lease as the “related
complex” and referred to herein as the “Complex”).
B.    The Term of the Lease is scheduled to expire on July 31, 2018.
C.    Landlord and Tenant desire to extend the Term of the Lease and otherwise
amend the Lease as set forth in this Second Amendment.
Accordingly, for good and valuable consideration which the parties acknowledge
receiving, Landlord and Tenant agree, and the Lease is hereby amended, as
follows:
AGREEMENT
1.    Recitals. The Recitals are true and correct and are incorporated into this
Second Amendment.
2.    Application of Lease Terms. Capitalized terms used in this Second
Amendment and not defined herein shall have the meanings ascribed to them in the
Lease.
3.    Extension of Term. The Term of the Lease is hereby extended for a period
to begin at 5:01 p.m. local Austin, Texas time on July 31, 2018 and to expire at
11:59 p.m. local Austin, Texas time on January 31, 2029 (the “Expiration Date”),
unless sooner terminated pursuant to the terms of the Lease, as amended hereby,
or extended by written agreement of the parties. Except as set forth in Exhibit
“H” attached to the Original Lease, Tenant shall have no option or right to
extend or renew the Term beyond the above expiration date, and any provision of
the Lease to the contrary is hereby deleted. All references in the Lease, as
amended hereby, to the “Term” mean the Term as extended hereby.
4.    Basic Rent. Effective on August 1, 2018 and continuing through the
Expiration Date, Tenant shall pay Basic Rent for the Premises in the following
amounts:




--------------------------------------------------------------------------------





Time Period
Annual Basic Rent Rate Per RSF
Annual Basic Rent
Monthly Basic Rent
August 1, 2018 through July 31, 2019
$23.00
$238,371.96
$19,864.33*
August 1, 2019 through July 31, 2020
$23.75
$246,144.96
$20,512.08
August 1, 2020 through July 31, 2021
$24.50
$253,917.96
$21,159.83
August 1, 2021 through July 31, 2022
$25.25
$261,690.96
$21,807.58
August 1, 2022 through July 31, 2023
$26.00
$269,463.96
$22,455.33
August 1, 2023 through July 31, 2024
$26.75
$277,236.96
$23,103.08
August 1, 2024 through July 31, 2025
$27.50
$285,009.96
$23,750.83
August 1, 2025 through July 31, 2026
$28.25
$292,782.96
$24,398.58
August 1, 2026 through July 31, 2027
$29.00
$300,555.96
$25,046.33
August 1, 2027 through July 31, 2028
$29.75
$308,328.96
$25,694.08
August 1, 2028 through the Expiration Date (i.e. January 31, 2029)
$30.50
$316,101.96
$26,341.83



Tenant shall pay the above Basic Rent for the Premises at the times and place
and in the manner provided in the Lease, as modified by this Second Amendment.
Effective on August 1, 2018 and continuing through the Expiration Date, Tenant
shall continue to pay Additional Rent (including, without limitation, Tenant’s
Proportionate Share of Operating Costs, Tenant’s Proportionate Share of Taxes,
and Tenant’s Proportionate Share of Electrical Costs), and all other Rent and
amounts due under the Lease, at the applicable times and place and in the manner
provided in the Lease, as modified by this Second Amendment.
*Notwithstanding the foregoing, the monthly Basic Rent installment payments
otherwise coming due on August 1, 2018, September 1, 2018, October 1, 2018,
November 1, 2018, August 1, 2019 and on September 1, 2019 shall be conditionally
abated in their entirety. Except as expressly set forth in the immediately
preceding sentence, Tenant shall make Basic Rent payments as otherwise provided
in the Lease, as amended hereby. Notwithstanding such abatement of Basic Rent
set forth above, (a) all other Rent and sums due under the Lease, as amended
hereby, including, without limitation, Additional Rent, shall be payable as
provided in the Lease, as amended hereby, and (b) any increases in Basic Rent
set forth in the Lease, as amended hereby, shall occur on the dates scheduled
therefor.
Abatement of Basic Rent, as set forth above, is conditioned upon Tenant’s full
and timely performance of its obligations under the Lease, as amended hereby. If
an Event of Default by Tenant occurs under the Lease, as amended hereby, then
(i) abatement of Basic Rent, as set forth above, shall immediately become void,
(ii) Tenant shall not be entitled to any further abatement of Basic Rent
pursuant to this Section 4, and (iii) Tenant shall promptly pay to Landlord, in
addition to all other amounts due to Landlord under the Lease, as amended
hereby, the full amount of all Basic Rent herein abated.




--------------------------------------------------------------------------------





5.     Construction Allowance. Landlord shall make available a construction
allowance of up to TWO HUNDRED FORTY-EIGHT THOUSAND SEVEN HUNDRED THIRTY-SIX AND
NO/100 DOLLARS ($248,736.00) (the “Construction Allowance”) for certain
improvements to be constructed and installed in the Premises by Tenant, all
subject and pursuant to the provisions of the work letter attached hereto as
EXHIBIT A (the “Work Letter”). Subject only to the Work Letter, Landlord shall
not be required to perform, or contribute to the cost of, any alterations,
repairs or improvements to the Premises or the Building (other than Landlord’s
repair and maintenance obligations as expressly set forth in the Lease). Tenant
currently occupies the Premises, and Tenant shall be deemed to have accepted the
Premises for the Term, as same is extended hereby, in its “AS IS - WHERE IS,
WITH ALL FAULTS” condition on and as of the Effective Date hereof, without any
representations or warranties made by Landlord or relied on by Tenant.
6.    Parking. During the Term, as same is extended by this Second Amendment,
Tenant’s parking rights and obligations set forth in Exhibit “G” to the Lease
shall continue in full force and effect.
7.     Security Deposit. The Security Deposit, as defined in the Basic Lease
Information section of the Original Lease, is hereby amended such that the
amount of the Security Deposit required under the Lease is $139,378.52. Within
three (3) business days after the Effective Date of this Second Amendment,
Tenant shall deliver to Landlord the amount of $64,239.53 in immediately
available funds, which shall be added to the $75,138.99 Security Deposit
currently held by Landlord, after which the amount of the Security Deposit then
held by Landlord will equal $139,378.52. If (i) there then-exists no Event of
Default by Tenant under the Lease, as amended hereby, and (ii) there then-exists
no event or circumstance which, but for the passage of time or giving of notice,
or both, could constitute an Event of Default by Tenant under the Lease, as
amended hereby, and (iii) Tenant provides Landlord with written evidence (as
reasonably determined by Landlord) that Tenant is net cash flow positive for an
entire twelve (12) consecutive month period comprising Tenant’s fiscal year
during the Term, then Landlord will refund to Tenant a portion of the Security
Deposit equal to $64,239.53 within forty-five (45) days following Landlord’s
receipt of such written evidence from Tenant, and following any such refund the
amount of the Security Deposit required under the Lease (as amended hereby) will
be $75,138.99.
8.     Right of First Refusal. Tenant shall have the one-time right of first
refusal to lease the Suite 140 Space, subject and pursuant to the provisions of
EXHIBIT B attached to this Second Amendment.
9.     Termination Option. Tenant shall have a one-time right to terminate the
Lease as to the entire Premises, subject and pursuant to the provisions of
EXHIBIT C attached to this Second Amendment.
10.     Extension Option. Tenant’s existing option to extend the Term of the
Lease set forth in Exhibit “H” to the Original Lease shall remain in full force
and effect during the Term, as same is extended hereby.
11.    Brokers. Tenant represents that it has had no dealings with any broker or
agent in connection with the negotiation or execution of this Second Amendment
other than Transwestern (“Landlord’s Broker”), whose rights to a commission to
be paid by Landlord are governed by a separate written agreement with Landlord,
and Newmark Grubb Knight Frank (“Tenant’s Broker”), whose rights to a commission
to be paid by Landlord are governed by a separate written agreement with
Landlord. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, costs, expenses or liabilities, including reasonable
attorneys’ fees, for commissions or other compensation claimed by any broker or
agent other than Landlord’s Broker and Tenant’s Broker with regard to this
Second Amendment as a result of any dealings with Tenant or claiming by or
through Tenant.
12.    Representations. As of the Effective Date hereof, Tenant hereby
represents and warrants to Landlord the following, all of which shall survive
the expiration or termination of the Lease: (i) Tenant is the sole legal and
equitable owner of the leasehold estate of the "Tenant" under the Lease and is
the only occupant of the Premises; (ii) Tenant has not previously assigned or
transferred any interest in the Lease (other than as security for any
indebtedness) or sublet the Premises or any portion thereof; and (iii) Tenant
has full power and authority to execute and deliver this Second Amendment.




--------------------------------------------------------------------------------





13.    Counterpart Execution. This Second Amendment may be executed in a number
of identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one instrument, but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart. Executed counterparts of this Second Amendment may be
exchanged by electronic mail, which executed counterparts shall serve as
originals for all purposes.
14.    Landlord’s Notice Address. Landlord’s address for notice, as set forth in
the Basic Lease Information section of the Original Lease, is hereby modified to
read in its entirety:
Accesso Partners LLC
1021 Main Street, Suite 1920
Houston, Texas 77002
Attn:  Asset Manager


with a copy to:        
Accesso Services LLC
12331-B Riata Trace Parkway, Suite 100
Austin, Texas 78727
Attn: Property Manager


15.    Landlord’s Billing Address. Landlord’s address for payments under the
Lease, as amended hereby, is as follows:


BRI 1868 Riata, LLC
P.O. Box 714244
Cincinnati, Ohio 45271-4244


16.    No Default. Tenant acknowledges that, to Tenant’s actual knowledge, as of
the Effective Date, Landlord has performed all of its obligations under the
Lease, Landlord is not in default under the Lease, and Tenant has no claims,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
relating thereto.
17.    Lender Approval. If a mortgagee of the Building has the right to consent
to this Second Amendment and fails to give such consent on terms and conditions
acceptable to Landlord in its sole and absolute discretion, Landlord may, in its
sole and absolute discretion, terminate and cancel this Second Amendment. Such
option shall be exercisable by Landlord by written notice to Tenant of such
termination, whereupon this Second Amendment shall be deemed cancelled and
terminated, and both Landlord and Tenant shall be relieved of any and all
liabilities and obligations hereunder; provided, however, that the Lease shall
remain in full force and effect.
18.    Ratification. As amended hereby, the Lease is hereby ratified and
confirmed by each party as being in full force and effect. Each party agrees
that, as amended hereby, the Lease is the binding and enforceable obligation of
such party. To the extent of any conflict or inconsistency between this Second
Amendment and the Lease, the terms of this Second Amendment shall govern and
control to the extent of such conflict or inconsistency. Nothing in this Second
Amendment shall be deemed a waiver or release of any unperformed obligations of
Tenant under the Lease, including, without limitation, any delinquent rentals
payable by Tenant. References in the Lease and this Second Amendment to “this
Lease”, “the Lease” or similar shall be a reference to the Lease as amended from
time to time, including by this Second Amendment.
19.    Confidentiality. Tenant will keep confidential (a) the terms of this
Second Amendment, and (b) all negotiations and communications with Landlord and
its representatives in connection with this Second Amendment (collectively,
“Confidential Information”), and Tenant will not disclose or make available any
Confidential Information to any other tenant in the Building or to any other
person or entity, except (i) to Tenant’s accountants, brokers, attorneys, and
other agents for the sole purpose of providing advice to Tenant in connection
with the Confidential Information and who agree to preserve the confidential
nature of same, or (ii) as required by law.




--------------------------------------------------------------------------------





20.    Attorneys’ Fees. If Landlord or Tenant brings any action against the
other to enforce or interpret any provision of this Second Amendment (including
any claim in a bankruptcy or an assignment for the benefit of creditors), the
prevailing party will be entitled to recover from the other reasonable
attorneys’ fees, court costs and expenses incurred in such action.
21.    Entire Agreement. This Second Amendment, including any exhibits attached
hereto and any agreements referenced herein or therein, is deemed fully
integrated and contains the entire agreement of the parties hereto with respect
to the matters covered thereby. Except as set forth in the Lease (and any
related guaranty) as amended hereby, no other agreement, statement or promise
made by any party hereto, or to any employee or agent of any party hereto, which
is not contained herein, shall be binding or valid. All prior or contemporaneous
agreements or writing between or among the parties are specifically merged into
this Second Amendment. This Second Amendment may not be amended, modified or
supplemented except by written instrument fully executed and delivered by
Landlord and Tenant.
22.    Exhibits. The following Exhibits are attached to this Second Amendment
and incorporated herein by reference:
EXHIBIT A:     Work Letter
EXHIBIT B:     Right of First Refusal
EXHIBIT B-1:     Outline of Suite 140 Space
EXHIBIT C:     Termination Option
    








(signatures on following page)






--------------------------------------------------------------------------------





Landlord and Tenant have executed and entered into this Second Amendment to
Lease Agreement effective as of the Effective Date.


LANDLORD:
 
BRI 1868 RIATA, LLC,
a Delaware limited liability company
 
 
By:
/s/ Michael Adams
Name:
Michael Adams
Title:
Director, Asset Management
 
 

TENANT:
 
VERACYTE, INC.,
a Delaware limited liability company
 
 
By:
/s/ Keith Kennedy
Name:
Keith Kennedy
Title:
CFO
 
 







--------------------------------------------------------------------------------






EXHIBIT A
WORK LETTER
1.    Preliminary. This Work Letter governs the refurbishment of the Premises by
Tenant. Landlord has no obligation to make alterations or improvements to the
Premises. Except for funding of the Construction Allowance pursuant to this Work
Letter, Landlord has no obligation to contribute to cost of the Tenant
Improvements or any other improvements to the Premises desired by Tenant.
2.    Definitions. All capitalized terms used but not defined herein shall have
the meanings set forth for such terms in the Lease (as amended hereby). The
following terms shall have the meanings set forth below:
(a)    “Architect” means the lauckgroup.
(b)    “Construction Costs” means and includes only costs incurred in connection
with the Tenant Improvements for (i) labor, materials and supplies for the
Tenant Improvements, (ii) contractor, architectural, engineering, design and
consultant/manager fees, (iii) preparation of the Space Plan, Final CDs and any
other construction documents, (iv) general conditions and permitting costs/fees,
(v) related taxes and insurance, and (vi) Landlord’s Fee (defined below).
(c)    “Construction Allowance” means the amount set forth in Section 5 of this
Second Amendment.
(d)    “Preliminary Space Plan” means a space plan prepared by Architect
depicting all improvements and alterations desired by Tenant to be installed or
constructed in the Premises. Landlord shall provide to Tenant an allowance up to
ONE THOUSAND THIRTY-SIX AND 40/100 DOLLARS ($1,036.40) to reimburse Tenant for
the cost of one (1) test-fit plan (the “Test-Fit Allowance”). The Test-Fit
Allowance shall be in addition to, and shall not be deducted from, the
Construction Allowance.
(e)    “Preliminary CDs” means preliminary plans and specifications (including
architectural, structural, mechanical, electrical and plumbing drawings),
consistent in all material respects with the Space Plan, prepared by Architect
and detailing all improvements and/or alterations that Tenant proposes to
install or construct in the Premises.
(f)    "Space Plan" means the Preliminary Space Plan as finally approved in
writing by Landlord and Tenant as provided below.
(g)     “Final CDs” means the Preliminary CDs as finally approved in writing by
Landlord and Tenant as provided below, as they may be amended from time to time
by any Change Orders.
(h)     “Tenant Improvements” means all improvements, alterations, and work to
be installed or performed in or made to the Premises as shown on the Final CDs.
3.    Construction Documents.
(a)    Space Plan. Within fourteen (14) days after the Effective Date, Tenant
shall deliver the Preliminary Space Plan to Landlord in electronic Autocad
format together with a full-size hard copy. Within ten (10) business days
thereafter, Landlord shall notify Tenant in writing whether it approves or
disapproves of the Preliminary Space Plan, and any disapproval shall include
reasonable details of the reasons therefor, in which case Tenant shall revise
the Preliminary Space Plan in accordance with Landlord's objections and submit a
revised Preliminary Space Plan to Landlord. Within five (5) business days after
such resubmission, Landlord shall notify Tenant in writing whether it approves
or disapproves of the re-submitted Preliminary Space Plan, including reasonable
details regarding any disapproval, and this process shall be repeated until the
final Space Plan has been determined and approved by the parties.




--------------------------------------------------------------------------------





(b)    Final CDs.    Within sixty (60) days after final approval of the Space
Plan, Tenant shall deliver the Preliminary CDs to Landlord in electronic Autocad
format together with a full-size hard copy. Within ten (10) business days
thereafter, Landlord shall notify Tenant in writing whether it approves or
disapproves of the Preliminary CDs, and any disapproval shall include reasonable
details of the reasons therefor, in which case Tenant shall revise the
Preliminary CDs in accordance with Landlord's objections and submit revised
Preliminary CDs to Landlord. Within five (5) business days after such
resubmission, Landlord shall notify Tenant in writing whether it approves or
disapproves of the re-submitted Preliminary CDs, including reasonable details
regarding any disapproval, provided that Landlord shall only be entitled to
disapprove any resubmitted Preliminary CDs to the extent the same fail to comply
with Landlord’s prior reasons for disapproval. This process shall be repeated
until the Final CDs have been determined and approved by the parties.
(c)    Approval Standard. Landlord shall not unreasonably withhold, condition,
or delay approval of the Preliminary Space Plan or Preliminary CDs, as
applicable, unless same reveals a Design Problem, in which case Landlord may
withhold approval in its absolute discretion. “Design Problem” means a condition
that results, or may result, from the Preliminary Space Plan or Preliminary CDs
that, if implemented: (1) would not comply with applicable laws; (2) would not
meet or exceed Building standard; (3) would exceed the capacity of Building’s
Systems, or adversely affect maintenance or operation of the Building; or (4)
would adversely affect the Building’s Structure, common areas, appearance of the
Building or common areas, or premises of other tenants.
4.    Contractors/Construction Contracts/Construction Budget.
(a)    Tenant shall bid the Tenant Improvements and select the General
Contractor, subject to Landlord’s prior written approval. All subcontractors
shall also be subject to Landlord’s prior written approval, such approval not to
be unreasonably withheld. Notwithstanding the immediately foregoing sentence, or
anything to the contrary contained herein, if any Tenant Improvements will
affect the Building’s Structure or include any portion of the Building’s
Structure, such Tenant Improvements shall be performed by contractors and
subcontractors designated by Landlord, in Landlord’s sole and absolute
discretion. Tenant shall enter into a construction contract with the General
Contractor, which shall provide for, without limitation, (i) a one-year warranty
for all of the Tenant Improvements, and (ii) a requirement that the General
Contractor construct the Tenant Improvements in a good and workmanlike manner
and in accordance with the Final CDs and all applicable laws and building codes.
(b)    General Contractor and all subcontractors must comply with all applicable
laws (including, without limitation, any applicable union labor laws), and
Landlord’s rules for contracted services in the Building, which are available
from the Building management office.
(c)    Tenant shall cause the General Contractor and all subcontractors to pay
for and maintain during the Tenant Improvements construction period, customary
insurance with licensed insurers for all insurable risks and liabilities
relating to construction of the Tenant Improvements, pursuant to Landlord’s
contractor insurance requirements which are available from the Building
management office. Such insurance shall include commercial general liability
with contractual liability coverage, and full replacement value property damage.
The CGL policies shall name Landlord and the management company for the Building
as additional insureds. All such policies shall include a waiver of subrogation
in favor of Landlord and such management company. Such insurance shall be
primary to any insurance carried by said additional insured parties (which shall
be excess and non‑contributory). Certificates for such insurance and
endorsements required hereunder must be delivered to Landlord before
construction is commenced or any equipment or materials are moved onto the
Project or into the Building in connection with the Tenant Improvements.
(d)    Tenant shall deliver to Landlord for review and approval a construction
budget setting forth the estimated Construction Costs (the “Construction
Budget”).




--------------------------------------------------------------------------------





5.    Construction of Tenant Improvements. Construction of the Tenant
Improvements shall not be commenced until (i) Landlord and Tenant have approved
the Final CDs as set forth above, (ii) Tenant has obtained all necessary
building permits; (iii) Landlord and Tenant have approved in writing the
Construction Budget and a construction schedule, and (iv) Tenant has paid any
Excess Costs required to be paid as set forth below. Promptly after satisfaction
of the above requirements, Tenant shall commence construction of the Tenant
Improvements and proceed to complete same in a diligent manner. Tenant shall
cause the Tenant Improvements to be constructed in a good and workmanlike manner
in accordance with the Final CDs and all applicable laws and building codes, and
in such a manner and at such times so as not to interfere with the operation of
the Building and the occupancy thereof by other tenants. Tenant will not permit
any mechanics or materialmen’s liens to be filed against the Building.
6.    Change Orders. Before making material changes to the Final CDs, Tenant
must submit to Landlord a change order request in a commercially reasonable and
customary form prepared by Architect. Landlord’s written approval or disapproval
of such request shall be made within the time periods and governed by the
standards for approval of the Preliminary CDs as described above. If Landlord
approves such request, same shall be evidenced by a written change order
executed by Landlord and Tenant (“Change Order”), and any incremental, net
increase in the cost of construction of the Tenant Improvements shall be added
to Construction Costs, and the Construction Budget shall be automatically
adjusted to include such costs.
7.    Substantial Completion; Punch-List. “Substantial Completion” means that
the Tenant Improvements have been substantially completed in accordance with the
Final CDs as reasonably determined by Architect (and confirmed by Landlord’s
construction representative), even though minor details of construction,
decoration, mechanical adjustments and other “punch-list” items may remain to be
completed. Within three (3) business days after Substantial Completion,
Landlord’s Representative and Tenant’s Representative shall conduct a
walk-through of the Premises and identify any touch-up work and minor repairs
that are necessary for final completion. Tenant shall cause the General
Contractor to complete all such punch-list items within thirty (30) days after
agreement thereon. Tenant or General Contractor shall file a Notice of
Completion (or equivalent) after the Tenant Improvements are completed, if
customary or required where the Building is located.
8.    Payment for Tenant Improvements/Construction Allowance.
(a)    Disbursement of Construction Allowance. Tenant shall be responsible for
all Construction Costs, provided that Landlord will make available the
Construction Allowance to be applied toward Construction Costs. During the
construction of the Tenant Improvements, Landlord shall disburse the available
Construction Allowance no more frequently than monthly for Construction Costs
incurred by Tenant, as follows:
(1)    Interim Disbursements. On or before the fifth (5th) day of each calendar
month during the construction of the Tenant Improvements (or such other date as
Landlord may designate), Tenant shall deliver to Landlord each of the following:
(A) a request for payment of the General Contractor approved by Tenant, in the
appropriate AIA form or other form approved by Landlord showing the schedule, by
trade, of percentage of completion of the Tenant Improvements, detailing the
portion of the Tenant Improvements completed and the portion not completed, and
demonstrating that the relationship between the Construction Costs completed and
the Construction Costs to be completed complies with the terms of the
Construction Budget, (B) copies of invoices from Tenant’s contractors for labor
rendered and materials delivered to the Premises and for which payment is sought
through the subject disbursement; and (C) executed mechanic’s lien releases from
all of Tenant’s contractors for whom payment is sought and for all previous
draws paid by Landlord in a form approved by Landlord (the foregoing being
collectively referred to herein as an “Interim Application for Payment”).
Tenant’s submission of an Interim Application for Payment shall be deemed
Tenant’s acceptance and approval of the portion of the Tenant Improvements
furnished and/or the materials supplied as set forth in Tenant’s payment
request. Subject to the terms of this Work Letter, on or before the thirtieth
(30th) day of the following calendar month, Landlord shall deliver a check to
Tenant or the General Contractor (as determined by Landlord in sole and absolute
discretion) in payment of the lesser of (i) the amounts




--------------------------------------------------------------------------------





so requested by Tenant, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Retainage”) and (ii) the balance of any
remaining available portion of the Construction Allowance (not including the
Retainage), provided that Landlord does not dispute any request for payment
based on non-compliance of any Tenant Improvements with the Final CDs, or due to
any substandard work, or for any other reasonable reason. Landlord’s payment of
any Interim Application for Payment or the Final Application for Payment (as
hereinafter defined) shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s Interim
Application for Payment or Final Application for Payment.
(2)    Final Disbursement. Subject to the terms of this Work Letter, Landlord
shall pay the Retainage to Tenant within thirty (30) days following the receipt
by Landlord of an executed application for payment on the appropriate AIA form
or other form approved by Landlord and the following items: (i) final lien
waivers from all persons performing work or supplying or fabricating materials
for the Tenant Improvements, fully executed, acknowledged and in recordable
form, (ii) Tenant’s and Architect’s certification that the Tenant Improvements
have been finally completed, including all punch-list items, on the appropriate
AIA form or such other form as is approved by Landlord, (iii) copies of all
certificates of occupancy, record drawings (electrical, mechanical, fire
sprinkler, and architectural) and evidence that Tenant can lawfully occupy the
Premises, (iv) Landlord has determined that no substandard work exists which
adversely affects the Building’s Systems or the Building’s Structure or exterior
appearance of the Building, or any other tenant’s use of such other tenant’s
leased premises in the Building, (v) evidence that Tenant has paid for all
Excess Costs (if any), (vi) commissioning documents for any equipment installed
as part of the Tenant Improvements that are tied into the Building’s Systems,
and (vii) Tenant has furnished Landlord with an accurate architectural
“as-built” plan of the Tenant Improvements as constructed in CADD format
together with a hard copy thereof (collectively, a “Final Application for
Payment”). Tenant’s submission of a Final Application for Payment shall
constitute Tenant’s warranty to Landlord that Tenant has inspected all of the
Tenant Improvements and accepts same, provided that such representation does not
constitute a waiver by Tenant of any claims against its contractors.
(b)    Excess Costs. If the remaining Construction Costs as reflected in the
Construction Budget are from time to time greater than the Construction
Allowance then available for Construction Costs (any such positive difference
being referred to herein as “Excess Costs”), Landlord shall not be required to
further disburse any of the Construction Allowance until Tenant has provided
reasonable evidence that Tenant has paid the Construction Costs up to the full
amount of the Excess Costs, or deposited with Landlord an amount equal to such
Excess Costs.
(c)    Additional Disbursement Conditions. Notwithstanding anything herein to
the contrary, Landlord shall not be obligated to make any disbursement during
the pendency of any of the following: (1) delinquent claims are outstanding as
to any portion of the Tenant Improvements, other than claims which will be paid
in full from such requested disbursement, (2) there is an unbonded lien
outstanding against the Project, Building or Premises or Tenant’s interest
therein by reason of the construction of the Tenant Improvements, (3) an Event
of Default by Tenant then-exists under the Lease (as amended hereby), (4) an
event or circumstance exists which, but for the passage of time or giving of
notice, or both, could constitute an Event of Default by Tenant under the Lease
(as amended hereby), or (5) Landlord has reasonably determined that substandard
work exists which adversely affects the Building’s Structure or appearance of
the Project, Building or common areas, or any other tenant’s use of its premises
in the Building (but in such case Landlord may defer disbursement as to the
substandard work only). Except as expressly set forth in Section 9 below, in no
event will Tenant be entitled to payment of or credit for any portion of the
Construction Allowance not used to pay Construction Costs.




--------------------------------------------------------------------------------





(d)    Disbursement Deadline. Notwithstanding anything herein to the contrary,
if on December 31, 2020 there remains any unfunded balance of the Construction
Allowance not then subject to a pending Interim Application for Payment (or
Final Application for Payment), subject to written request for reimbursement of
Generator Costs (as hereinafter defined), or subject to application towards
Basic Rent next coming due under the Lease, as amended hereby (as set forth in
Section 9 below), then Landlord shall have no further obligation to disburse
such balance and Tenant shall have no further rights thereto.
9.    Application of Unused Construction Allowance. As used herein, “Generator
Costs” means the reasonable costs of Tenant’s replacement of the Generator (as
defined in Section 26.4 of the Original Lease) serving the Premises. If (w)
there then-exists no Event of Default by Tenant under the Lease, as amended
hereby, (x) there then-exists no event or circumstance which, but for the
passage of time or giving of notice, or both, could constitute an Event of
Default by Tenant under the Lease, as amended hereby, (y) there are no Excess
Costs, and (z) there remains an unused portion of the Construction Allowance
after payment of all Construction Costs, then the amount of said unused portion
(but not more than an amount equal to FORTY-ONE THOUSAND FOUR HUNDRED FIFTY-SIX
AND NO/100 DOLLARS [$41,456.00], the “Unused Allowance”) shall, upon Tenant’s
specific written request given to Landlord no later than December 31, 2020, be
paid by Landlord to Tenant to reimburse Tenant for Generator Costs. To any
extent that Tenant elects to receive any Unused Allowance in reimbursement of
Generator Costs, then not later than December 31, 2020, Tenant shall submit to
Landlord one (1) written request for reimbursement of Generator Costs, such to
be accompanied by invoices reflecting such Generator Costs, and evidence of
payment. Landlord shall reimburse Tenant for such Generator Costs up to the
amount of the Unused Allowance within thirty (30) days after receipt of such
written request. In addition, if (i) there then-exists no Event of Default by
Tenant under the Lease, as amended hereby, (ii) there then-exists no event or
circumstance which, but for the passage of time or giving of notice, or both,
could constitute an Event of Default by Tenant under the Lease, as amended
hereby, (iii) there are no Excess Costs, and (iv) there remains an unused
portion of the Construction Allowance after payment of all Construction Costs
and any Generator Costs, then the amount of said unused portion (but not more
than an amount equal to FORTY-ONE THOUSAND FOUR HUNDRED FIFTY-SIX AND NO/100
DOLLARS [$41,456.00]) shall, upon Tenant’s specific written request given to
Landlord no later than December 31, 2020, be applied by Landlord against Basic
Rent (but not any other Rent) next coming due under the Lease, as amended
hereby.
10.    Landlord’s Oversight Role/Review. The parties acknowledge that neither
Landlord nor its managing agent is an architect or engineer, and that the Tenant
Improvements will be designed and performed by independent architects, engineers
and contractors engaged by Tenant. Landlord and its managing agent shall have no
responsibility for construction means, methods or techniques or safety
precautions in connection with the Tenant Improvements, and do not guarantee
that the Space Plan or the Final CDs will be free from errors, omissions or
defects or will comply with applicable laws, and shall have no liability
therefore notwithstanding any approval thereof. Landlord's approval of the Space
Plan, Final CDs, any Change Orders, and Landlord's designations, recommendations
or approvals concerning Tenant's architects and contractors shall not be deemed
a warranty as to the quality or adequacy thereof. Landlord may access and
inspect the Premises and Tenant Improvements at all times during the planning
and construction thereof to allow Landlord to monitor compliance with this Work
Letter.
11.    Landlord’s Fee. Tenant shall pay Landlord or Landlord’s designated agent
a fee in the amount of one percent (1%) of the Construction Costs (“Landlord’s
Fee”) to compensate Landlord for administrative costs of review of the Space
Plan and Final CDs (and any preliminary versions thereof), disbursement of the
Construction Allowance, review of any Change Order requests, and assisting
Tenant and its contractors with the coordination of the construction of the
Tenant Improvements. The Landlord’s Fee shall be included in the Construction
Budget and charged against the Construction Allowance.




--------------------------------------------------------------------------------





12.    Representatives. Landlord’s and Tenant’s representatives for coordination
of construction and approval of construction documents are as follows:
Landlord’s Representative:
Jenna Duke

Property Manager
Accesso Services-
Telephone: 512-336-0633
Email: jduke@accessoservices.com


Tenant’s Representative:
_____________________________

_____________________________
_____________________________
Telephone: ____________________
Email: _______________________


13.    Miscellaneous.    The Lease and this Second Amendment (including this
Work Letter) are not intended to create any third‑party beneficiaries; without
limiting the foregoing, no contractors or third parties engaged by Tenant with
respect to the Tenant Improvements shall have any legal or beneficial interest
in the Construction Allowance. With respect to all time periods and dates for
exercising rights and performing obligations set forth in this Work Letter, time
shall be of the essence.




--------------------------------------------------------------------------------






EXHIBIT B


RIGHT OF FIRST REFUSAL


A.    Landlord hereby grants to Tenant a one-time right of first refusal (the
“ROFR”) to lease the Suite 140 Space (defined below), subject to the following
terms and conditions. This ROFR will not be effective or exercisable in
connection with any Third Party Offer received by Landlord if there then-exists
an Event of Default by Tenant under the Lease (as amended hereby), or there
then-exists an event or circumstance which, but for the passage of time or
giving of notice, or both, could constitute an Event of Default by Tenant under
the Lease, as amended hereby.


B.    “Suite 140 Space” means that certain space known as Suite 140 located on
the first (1st) floor of the Building and deemed to contain 6,215 RSF, as
outlined on EXHIBIT B-1 attached hereto.


C.    If Landlord receives an acceptable offer from a bona fide third party
prospect (“Third Party Offer”) other than a prospect exercising a Superior Right
(defined below) to lease the Suite 140 Space, Landlord shall first offer to
Tenant the right to include the Suite 140 Space within the Premises on the same
material economic terms as set forth in the Third Party Offer. Such offer shall
be made by Landlord giving written notice (the “Offer Notice”) to Tenant which
shall specify the material economic terms for such Suite 140 Space, which shall
be the same as those set forth in the Third Party Offer. In order to send the
Offer Notice, Landlord does not need to have negotiated full lease terms with
the third party, but need only to have received an acceptable bona-fide offer
containing the material economic terms (i.e. rent, term, parking, tenant
improvements, and any concessions), and Tenant must make its decision with
respect to the Suite 140 Space as long as it has received a description of such
material economic terms in the Offer Notice.


D.    Tenant’s rights under this ROFR are subject and subordinate to the
following rights (collectively, “Superior Rights”): (i) any rights set forth in
the existing leases of tenants or occupants of the Complex as of the Effective
Date of this Second Amendment, and (ii) Landlord's right in its absolute
discretion to renew or extend the lease term of (a) any tenant of the Suite 140
Space, or (b) any tenant holding any pre-existing rights of expansion or first
offer or refusal or similar rights as to the Suite 140 Space (even if such
tenants described in (a) or (b) above do not have extension rights in their
respective leases or if such extension or renewal is not in strict accordance
with any extension or renewal option in such lease).


E.    Tenant will have up to five (5) business days following the date that
Tenant receives the Offer Notice to give Landlord its written notice
(“Acceptance Notice”) exercising the ROFR to lease the Suite 140 Space on all of
the terms set forth in the Offer Notice. If Tenant exercises the ROFR, Tenant
must lease all of the Suite 140 Space and not only a portion thereof. If the
Third Party Offer is to lease the Suite 140 Space and additional space in the
Building, Landlord may offer to Tenant, in the Offer Notice, all such space
which the third party desires to lease, and Tenant must exercise its rights
hereunder, if at all, with respect to all such space and may not insist on
exercising its rights as to only the Suite 140 Space.


F.    If Tenant fails to timely exercise the ROFR (time being of the essence
thereof), or elects not to exercise the ROFR, then the ROFR and Tenant’s rights
under this Exhibit will automatically terminate, and Landlord may lease the
Suite 140 Space to any third party under any terms in Landlord’s sole and
absolute discretion, provided that if, after Tenant fails to exercise the ROFR
as to the Suite 140 Space, Landlord desires to lease the Suite 140 Space on
materially more beneficial terms than provided in the Offer Notice, then,
subject to the provisions of this ROFR, Landlord shall re-offer the Suite 140
Space to Tenant pursuant to this ROFR prior to leasing the Suite 140 Space to
the party under the materially more beneficial terms. “Materially more
beneficial terms” means an effective rental rate (taking into account
amortization of allowances and rent credits on a straight line basis over the
applicable term) which is ninety percent (90%) or less than the effective rental
rate set forth in the Offer Notice.






--------------------------------------------------------------------------------





G.    Upon Tenant’s timely delivery of the Acceptance Notice, Landlord and
Tenant will be deemed to have added the Suite 140 Space to the Premises for the
lease term set forth in the Offer Notice. Tenant will accept the Suite 140 Space
in its “AS IS, WHERE IS, WITH ALL FAULTS” condition on the date Landlord
delivers the Suite 140 Space to Tenant, without any obligation of Landlord to
improve, alter or remodel the Suite 140 Space, except as may be set forth in the
Offer Notice. Within twenty (20) days following delivery of the Acceptance
Notice, Tenant and Landlord shall execute an amendment to the Lease including
the Suite 140 Space in the Premises on all of the economic terms set forth in
the Offer Notice, and, to the extent consistent with said economic terms, on the
same terms and provisions then in effect on the Suite 140 Space commencement
date, and thereafter scheduled to be in effect, under the Lease for the Premises
(provided that an otherwise valid exercise of the ROFR shall be fully effective
whether or not such amendment is prepared or executed). Landlord will be
obligated to pay a brokerage fee or commission to a Tenant’s broker in
connection with the Suite 140 Space to any extent such obligation is expressly
set forth in a written agreement between Landlord and such Tenant’s broker, but
otherwise Landlord will have no obligation to pay a brokerage fee or commission
to any Tenant’s broker in connection with any Suite 140 Space.


H.    Notwithstanding anything to the contrary herein, Tenant shall have no
right of first refusal hereunder, if at the time that Landlord would otherwise
deliver the Offer Notice, or at the time that Tenant delivers an Acceptance
Notice, or on the date that Landlord would otherwise deliver the Suite 140 Space
to Tenant, there exists an Event of Default by Tenant under the Lease, as
amended hereby (or there exists an event or circumstance which, but for the
passage of time or giving of notice, or both, could constitute an Event of
Default by Tenant under the Lease, as amended hereby), or the Lease, as amended
hereby, is not in full force and effect. This ROFR shall automatically
terminate: (i) if the Lease or Tenant's right to possession of the Premises is
terminated, or (ii) if Tenant exercises any right to terminate the Lease
(partially or in its entirety) or to reduce the size of the Premises, or (iii)
if Tenant vacates the Premises (or a substantial part thereof) for in excess of
120 days for reasons other than casualty or approved remodeling or repairs, or
(iv) if Tenant’s interest in the Lease is assigned, or Tenant sublets any
portion of the Premises. Any of such termination events shall, at Landlord’s
option, apply to terminate the ROFR whether or not Tenant may have theretofore
delivered an otherwise valid Acceptance Notice. Landlord may, at its option,
waive any such termination event in writing.


I.    This ROFR, or any of Tenant’s rights, interests or obligations hereunder,
may not be transferred or assigned (by operation of law, merger, direct
assignment, subletting, or otherwise) to any person or entity, and may not be
exercised by any person or entity other than the original Tenant under the
Lease, and any transfer, assignment or exercise in violation hereof will be null
and void.








--------------------------------------------------------------------------------






EXHIBIT B-1
SUITE 140 SPACE
exhibitb1image.jpg [exhibitb1image.jpg]






--------------------------------------------------------------------------------






EXHIBIT C


TERMINATION OPTION


A.    Subject to the conditions and restrictions set forth below and Tenant’s
strict compliance with same, Tenant shall have the one-time option (the
“Termination Option”) to terminate the Lease (as amended hereby) as to the
entire Premises, said termination to be effective on the Termination Date. If
applicable, the “Termination Date” shall be July 31, 2025.


B.    This Termination Option will be effective and exercisable only if, upon
the date of the Termination Notice, the following conditions are satisfied: (i)
there is no uncured default or breach by Tenant under the Lease, as amended
hereby (or an event which, but for the passage of time or giving of notice, or
both, could constitute such a default or breach), and (ii) there shall have been
no assignment of all or any portion of Tenant’s rights, title or obligations
under the Lease, as amended hereby, and there shall have been no subletting of
all or any part of the Premises. Additionally, if both of the above conditions
are not satisfied on the day immediately preceding the Termination Date, then,
at Landlord’s sole option, the Termination Notice shall be null and void and the
Lease will not terminate on the scheduled Termination Date. This Termination
Option is personal to the original Tenant named in the Lease, and without the
prior, written consent of Landlord, may not be transferred or exercised in whole
or in part, voluntarily or involuntarily, by or to, any person or entity other
than the original Tenant, and any transfer in violation hereof shall be null and
void.


C.    The Termination Option is subject to each of the following conditions and
requirements (any of which Landlord may waive in writing in its sole and
absolute discretion):


(1)    Tenant must provide written notice (the “Termination Notice”) to Landlord
of Tenant’s exercise of the Termination Option no later than October 31, 2024.
The Termination Notice, once provided to Landlord, shall be irrevocable.


(2)    Tenant must pay to Landlord the Termination Cost Recovery Payment. The
“Termination Cost Recovery Payment” shall be an amount equal to the sum of (i)
four (4) months of Basic Rent and four (4) months of Additional Rent, each
calculated at the rates that would have been payable during the four (4) months
following the Termination Date had Tenant not exercised this Termination Option,
plus (ii) the unamortized portion of Landlord’s Termination Costs (as hereafter
defined) as of the Termination Date. “Landlord’s Termination Costs” shall mean
an amount equal to the sum of (w) all of Landlord’s costs of any tenant
improvements in connection with this Second Amendment, including, without
limitation, the Construction Allowance (as defined in Section 5 of this Second
Amendment), and any tenant improvement costs paid by Landlord in connection with
any space added to the Premises after the Effective Date of this Second
Amendment, (x) all leasing and brokerage commissions paid by Landlord in
connection with this Second Amendment, and any brokerage commissions paid by
Landlord in connection with any space added to the Premises after the Effective
Date of this Second Amendment, (y) the total of all Basic Rent which is abated,
as set forth in Section 4 of this Second Amendment, and any abated Rent in
connection with any space added to the Premises after the Effective Date of this
Second Amendment, and (z) all reasonable attorneys’ fees incurred by Landlord in
connection with this Second Amendment, and any amendments to the Lease following
the Effective Date of this Second Amendment. The unamortized portion of
Landlord’s Termination Costs shall be calculated based on the amortization of
Landlord’s Termination Costs at an interest rate of eight percent (8%) per annum
over the period beginning on August 1, 2018 and ending on the Expiration Date.
Landlord will notify Tenant of the amount of the Termination Cost Recovery
Payment, including documentation setting forth the calculation of Landlord’s
Termination Costs and the calculation of the Termination Cost Recovery Payment,
following delivery of the Termination Notice. Tenant must pay the Termination
Cost Recovery Payment to Landlord in cash or other immediately available funds
no later than tenth (10th) day following notification of the amount thereof.






--------------------------------------------------------------------------------





D.    Tenant must comply with all Lease provisions regarding the expiration or
termination of the Lease and the surrender of the Premises thereupon; and the
Premises, upon surrender thereof by Tenant, must be in compliance with all
applicable laws and building codes. Any holdover by Tenant in all or any portion
of the Premises after the Termination Date shall be a default by Tenant under
the Lease, as amended hereby, and will be subject to the holdover provisions of
the Lease.


E.    Any provision of the Lease, as amended hereby, which is intended to
survive the expiration or termination of the Lease shall survive the Termination
Date.


F.    With respect to all dates for exercising any rights and the performance of
any obligations in connection with the exercise or implementation of this
Termination Option, time shall be of the essence.


G.    Notwithstanding anything in the Lease or this Second Amendment to the
contrary, in no event may Tenant exercise this Termination Option so as to
terminate the Lease with respect to any portion of the Premises consisting of
Suite 140 Space (as defined in EXHIBIT B of this Second Amendment), unless
Landlord agrees otherwise in writing in its sole and absolute discretion.


H.    As of the date Tenant provides Landlord with a Termination Notice, any
unexercised rights or options of Tenant to extend or renew the Term or to expand
the Premises (whether expansion options, rights of refusal, rights of offer, or
other similar rights), and any outstanding tenant improvement allowance or other
allowance or credits not claimed and properly utilized by Tenant in accordance
with the Lease, as amended hereby, as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect.




